DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed on 05/05/2022, is acknowledged.
Applicant has previously elected without traverse the invention of Group I, Claims 171-183 and 197-200, drawn to a method of treating cystic fibrosis and infections by administering to a subject in need thereof a bismuth-thiol composition comprising bismuth ethanedithiol.  
Claims 171, 176-184, 186-187, 190-194, 197-201, 204-210 are pending in this action.  Claims 173-174, 185, 188-189, 195-196 have been cancelled.  Claims 1-170, 172, 175, 202, 203 have been cancelled previously.  Claims 184, 186-187, 190-194 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 171, 176-179, 182, 184, 186-187, 190, 197, 199 have been amended.  New claims 204-210 have been added.  No new matter was added.  Claims 171, 176-183, 197-201, 204-210 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application, filed on July 31, 2019, claims benefit of provisional U.S. Application No. 62/712,563, filed July 31, 2018, and U.S. Application No. 62/800,925, filed February 4, 2019.  

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Matthew Scheideman on 07/22/2022.  The application has been amended as follows: 
Cancel withdrawn claims 184, 186-187, 190, 192-194.
Delete claim 181 and substitute therefor ---Claim 181.  The method of claim 180, wherein the method comprises at least one of: (i) reducing initial formation of a bacterial biofilm; (ii) impairing growth of a bacterial biofilm; (iii) reducing reformation of the bacterial biofilm. ---
Delete withdrawn claim 191 and substitute therefor ---Claim 191.  The method of claim 171, wherein when the aerosolized composition comprising BisEDT is deposited to a lung region, the BisEDT has an average half-life of more than 2 days.---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or suggest the claimed invention as a method of treating cystic fibrosis and infection in a subject in need thereof by administering to the subject an aerosol comprising liquid droplets comprising (i) bismuth-1,2,-ethanedithion microparticles having D90 of less than 2 micron, and (ii) wherein at least 70% of said liquid droplets have a mass median aerodynamic diameter of 0.4-5 micron.  Applicant teaches that said approach/method can be used for effective treatment of a broad spectrum of pulmonary microbial infections (i.e., bacterial and/or fungal) in cystic fibrosis patients and even against drug resistant microbial species.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 171, 176-183, 191, 197-201, 204-210 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615